      Case 6:17-cv-00149-ADA-JCM Document 42-2 Filed 01/25/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

U.S. BANK NATIONAL ASSOCIATION,                §
AS TRUSTEE UNDER POOLING AND                   §
SERVICING AGREEMENT DATED AS                   §
OF DECEMBER 1, 2006 MASTR ASSET-               §
BACKED SECURITIES TRUST 2006-                  §
HE5 MORTGAGE PASS-THROUGH                      §
CERTIFICATES, SERIES 2006-HE5,                 §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §    Civil Action No. 6:17-cv-149-RP-JCM
                                               §
JANIE QUINTEROS, ISSAC C.                      §
QUINTEROS, CORINE G.                           §
QUINTEROS, PAULA A. RUNNELS,                   §
SHERRY LOSSING, BARBARA L.                     §
SAWYER, VIRGINIA O.                            §
WILLOUGHBY, AND THE                            §
UNKNOWN HEIRS AT LAW OF                        §
FAUSTINO G. QUINTEROS A/K/A F.                 §
G. QUINTEROS, DECEASED,                        §
                                               §
        Defendants.                            §

         ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES

        CAME ON TO BE CONSIDERED on this day, the Motion for Attorneys’ Fees

(“Motion”) of Plaintiff U.S. Bank National Association, as Trustee under Pooling and Servicing

Agreement dated as of December 1, 2006 MASTR Asset-Backed Securities Trust 2006-HE5

Mortgage Pass-Through Certificates, Series 2006-HE5 (“Plaintiff”), and after consideration of

the Motion and the evidence on file, the Court is of the opinion that the Motion should be

granted in its entirety. It is therefore,

        ORDERED, ADJUDGED AND DECREED that the Motion is GRANTED; it is further




ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES 16-002567-670                    PAGE 1
     Case 6:17-cv-00149-ADA-JCM Document 42-2 Filed 01/25/19 Page 2 of 2




       ORDERED, ADJUDGED AND DECREED that Plaintiff shall have and recover its

attorneys’ fees in the amount of $______________ from and Defendants Janie Quinteros, Issac

C. Quinteros, Corine G. Quinteros, Paula A. Runnels, Sherry Lossing, Barbara L. Sawyer,

Virginia O. Willoughby, and the Unknown Heirs at Law of Faustino G. Quinteros a/k/a F. G.

Quinteros, deceased (“Defendants”) as a further obligation owed by Defendants under the Note

and Security Instrument; and it is further



       SIGNED on this ____ day of _______________, 2019.



                                             _____________________________________
                                             UNITED STATES DISTRICT JUDGE




ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES 16-002567-670                  PAGE 2
